DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/511350, filed on 7/15/2019.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 6/30/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas (specifically, mathematical relationships and mathematical calculations) without significantly more.  The claim(s) recite(s) "determining the total system leakage capacitance" and "determining a capacitance division factor". This judicial exception is not integrated into a practical application because there is no association of the computations performed with the stated goal in the specification of promoting a safer environment in which an inherently safe/ungrounded power supply system operates.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measuring step is merely data gathering, which is an insignificant extra-solution activity.  The additional element taken in combination does not amount to significantly more as they are merely recited to collect data for the mathematical concept.

	No prior art rejections are made of record at this time.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2017/0328944 to Broeckmann et al. discloses a method and device for identifying arc faults in an ungrounded power supply system.
United States Patent App. Pub. No. 2017/0307675 to Matsushita et al. discloses a leakage current calculation device and method.
United States Patent App. Pub. No. 2017/0201090 to Hackl et al. discloses methods for detecting an interruption of an active conductor in an ungrounded direct-voltage power supply system.
United States Patent App. Pub. No. 2016/0336732 to Hackl et al. discloses a method and device for shutting down an installation part exhibiting an insulation fault in an ungrounded power supply system.
United States Patent App. Pub. No. 2015/0204937 to Lehr et al. discloses an insulation monitoring device for simultaneously monitoring network sections of an ungrounded power supply system.
United States Patent App. Pub. No. 2012/0126839 to Schaefer et al. discloses a method and device for monitoring the insulation of ungrounded DC and AC voltage networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/     Examiner, Art Unit 2868    

/TUNG X NGUYEN/     Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
5/21/2022